 1

 2                                                                          FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON


 3                                                                Nov 15, 2019
 4
                                                                       SEAN F. MCAVOY, CLERK




 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    JAMES A. CLEMENTS; and JASON
      CLEMENTS,                                    NO: 2:19-CV-201-RMP
 8
                                Plaintiffs,        ORDER GRANTING
 9                                                 DEFENDANTS’ MOTION TO
            v.                                     DISMISS FOR LACK OF SUBJECT
10                                                 MATTER JURISDICTION AND FOR
      CONFEDERATED TRIBES OF THE                   FAILURE TO STATE A CLAIM
11    COLVILLE RESERVATION; and
      COURT OF THE CONFEDERATED
12    TRIBES OF THE COLVILLE
      RESERVATION,
13
                                Defendants.
14

15         BEFORE THE COURT is a Motion to Dismiss, ECF No. 8, by Defendants

16   the Confederated Tribes of the Colville Reservation (“the Tribes”) and the Court of

17   the Confederated Tribes of the Colville Reservation (“the Tribal Court”).

18   Defendants seek dismissal for lack of subject matter jurisdiction under Fed. R. Civ.

19   P. Rule 12(b)(1), and for failure to state a claim under Fed. R. Civ. P. 12(b)(6).

20   The Court has reviewed the Complaint, the parties’ submissions, and the relevant

21
     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS FOR LACK OF
     SUBJECT MATTER JURISDICTION AND FOR FAILURE TO STATE A
     CLAIM ~ 1
 1   law. The Court further heard oral argument on the motion on November 14, 2019,

 2   in Spokane. Accordingly, the Court is fully informed and grants the motion.

 3                                        BACKGROUND

 4            Plaintiff James Clements formed South Bay Excavating, Inc. (“South Bay”)

 5   in 1987. ECF No. 1 at 3. The Olympia, Washington, company provided

 6   excavation services. Id. Jason Clements became a shareholder and an officer of

 7   South Bay in 2006.1

 8            In November 2016, Defendant the Tribes entered into a “Contract for Repair

 9   and/or Construction Services” with South Bay to complete the “CTCR 12 Fiber

10   Projects” for the Tribes (“the Contract”). ECF No. 9-1. Jason signed the Contract

11   for South Bay as Vice President of the company. ECF No. 9-1 at 17. The Contract

12   was executed in Nespelem, Washington, where the Tribes are headquartered, and

13   provided for South Bay’s installation of optical fiber cable for $2,457,194, with

14   payments remitted to South Bay on a detailed schedule and a scheduled completion

15   date of October 31, 2017. ECF No. 9-1 at 1, 5, 16. The Contract obliged South

16   Bay, as the “Contractor,” to “be solely responsible for all construction under this

17   Contract, including the techniques, sequences, procedures, and means for

18   coordination of all work.” Id. at 9. The Contract further provided for the “Tribal

19

20

21   1
         The Court hereinafter refers to Plaintiffs by their first names for clarity.

     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS FOR LACK OF
     SUBJECT MATTER JURISDICTION AND FOR FAILURE TO STATE A
     CLAIM ~ 2
 1   Courts of the Colville Confederated Tribes” to have “sole and exclusive

 2   jurisdiction over disputes arising from the Contract.” ECF No. 9-1 at 14.

 3         Following execution of the Contract, the Tribes allegedly paid South Bay for

 4   work pursuant to the Contract. ECF No. 9-2 at 7. The Tribes allege that South

 5   Bay “walked off of the job” on approximately June 1, 2017, without notice and

 6   without any indication of how it would complete the project. ECF No. 9-3 at 2;

 7   see also ECF No. 9-2 at 7 (alleging that work ceased on June 2, 2017). In a letter

 8   dated June 22, 2017, the South Sound Bank, out of Olympia, Washington, notified

 9   the Tribes that the bank was exercising its “rights to collect any amounts” that the

10   Tribes owed to South Bay, “until further notice.” ECF No. 9-4 at 2.

11         On July 6, 2017, Liquid Networks, Inc. (“Liquid Networks”) was registered

12   as a Washington corporation. ECF No. 9-5 at 2. By letter dated July 7, 2017, a

13   law firm representing Liquid Networks informed the Tribes that Liquid Networks

14   had been assigned the Contract from South Bay. ECF No. 9-6 at 2. The letter

15   further stated that Liquid Networks intended “to resume work on the project on or

16   around July 10th and will adhere to the same terms and conditions for the ‘CTCR

17   12 Fiber Projects’ Contract.” Id. On July 11, 2017, James, for assignor South Bay,

18   and Jason, for assignee Liquid Networks, signed an Assignment of Contract in

19   which Liquid Networks allegedly assumed South Bay’s rights, duties, and

20   obligations under the Contract with the Tribes. ECF No. 9-7 at 2. In Defendants’

21   instant motion they allege that the “creation of Liquid Networks and assignment of
     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS FOR LACK OF
     SUBJECT MATTER JURISDICTION AND FOR FAILURE TO STATE A
     CLAIM ~ 3
 1   the Contract appear to have been done solely to evade collections efforts by South

 2   Sound Bank.” ECF No. 9 at 4.

 3         On approximately August 28, 2017, the Tribes addressed a letter to James,

 4   as President of South Bay, seeking return of approximately $385,000 that the

 5   Tribes allegedly had paid South Bay toward work that South Bay had not

 6   performed and payment of $25,000 in allegedly outstanding fees owed to the

 7   Tribal Employment Rights Office (“TERO”). ECF No. 9-3 at 2.

 8         The Tribes filed a Civil Complaint with the Tribal Court on January 5, 2018.

 9   ECF No. 9-2 at 4−79. The Tribes named South Bay, Liquid Networks, and the

10   Clements as defendants. Id. The Clements moved to dismiss the Tribes’ claims

11   against them individually for lack of personal and subject matter jurisdiction. ECF

12   No. 1 at 5. The Tribal Court denied the motion on May 17, 2018, finding that the

13   “issue of whether James and Jason Clements are personally liable for allegedly

14   breaching the contract is necessarily a dispute ‘arising from’ the contract” and

15   dismissal would not be appropriate “until the Tribes have presented their case at

16   trial.” ECF No. 9-8 at 6−7.

17         The Clements sought interlocutory appeal of the Tribal Court’s denial of the

18   motion to dismiss. ECF No. 9-9 at 3. On March 19, 2019, the Colville Tribal

19   Court of Appeals found that the question of whether the tribal courts should

20   “pierce the corporate veil” and find personal jurisdiction over the Clements

21
     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS FOR LACK OF
     SUBJECT MATTER JURISDICTION AND FOR FAILURE TO STATE A
     CLAIM ~ 4
 1   individually was “not ripe for interlocutory appeal” and remained a “matter for the

 2   fact-finder at the trial level.” ECF No. 9-9 at 3.

 3         Plaintiffs filed their Complaint in this Court on June 5, 2019, alleging that

 4   Plaintiffs had exhausted their tribal court remedies. ECF No. 1 at 2. Plaintiffs

 5   seek relief, allegedly as “interested parties” within the meaning of 28 U.S.C. §

 6   2201, in the form of a declaratory judgment that the tribal court lacks jurisdiction

 7   over Plaintiffs and an injunction prohibiting the tribal court from adjudicating the

 8   claims brought against the Plaintiffs by the Tribes. Id. at 2, 5−8. Furthermore,

 9   Plaintiffs assert subject matter jurisdiction under 28 U.S.C. § 1331. Id. at 3.

10                                DISMISSAL STANDARDS

11         Fed. R. Civ. P. 12(b)(1)

12         “Federal courts are courts of limited jurisdiction.” Kokkonen v. Guardian Life

13   Ins. Co. of Am., 511 U.S. 375, 377 (1994). A court will dismiss a complaint under

14   Fed. R. Civ. P. 12(b)(1) upon finding that the court lacks jurisdiction over the

15   subject matter of the suit. As a general rule, a court may dismiss a complaint sua

16   sponte upon finding that it lacks subject matter jurisdiction. See Pistor v. Garcia,

17   791 F.3d 1104, 1111 (9th Cir. 2015). However, due to the “quasi jurisdictional

18   nature” of sovereign immunity, a defendant may waive a challenge to jurisdiction on

19   that ground “if it does not invoke its immunity in a timely fashion and takes actions

20   indicating consent to the litigation.” Pistor, 791 F.3d at 1111. “Once challenged,

21   the party asserting subject matter jurisdiction has the burden of proving its
     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS FOR LACK OF
     SUBJECT MATTER JURISDICTION AND FOR FAILURE TO STATE A
     CLAIM ~ 5
 1   existence.” Miller v. Wright, 705 F.3d 919, 923 (9th Cir. 2013) (quoting Robinson v.

 2   United States, 586 F.3d 683, 685 (9th Cir. 2009)).

 3         A district court resolving a challenge to subject matter jurisdiction need not

 4   presume the truthfulness of a plaintiff’s allegations and may “‘hear evidence

 5   regarding jurisdiction’ and ‘resolv[e] factual disputes where necessary.’” Pistor,

 6   791 F.3d at 1111 (quoting Robinson, 586 F.3d 685)).

 7         Fed. R. Civ. P. 12(b)(6)

 8         When a defendant challenges a complaint’s sufficiency under Fed. R. Civ. P.

 9   12(b)(6), the court must determine whether the complaint bears “sufficient factual

10   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

11   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A claim is plausible when the plaintiff

12   pleads “factual content that allows the court to draw the reasonable inference that the

13   defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. “In sum, for

14   a complaint to survive a motion to dismiss, the non-conclusory ‘factual content,’ and

15   reasonable inferences from that content, must be plausibly suggestive of a claim

16   entitling the plaintiff to relief.” Moss v. United States Secret Serv., 572 F.3d 962,

17   969 (9th Cir. 2009).

18         In deciding a Rule 12(b)(6) motion to dismiss, a court “accept[s] factual

19   allegations in the complaint as true and construe[s] the pleadings in the light most

20   favorable to the nonmoving party.” Manzarek v. St. Paul Fire & Marin Ins. Co.,

21   519 F.3d 1025, 1031 (9th Cir. 2008). However, a court need not “assume the truth
     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS FOR LACK OF
     SUBJECT MATTER JURISDICTION AND FOR FAILURE TO STATE A
     CLAIM ~ 6
 1   of legal conclusions merely because they are cast in the form of factual allegations.”

 2   Fayer v. Vaughn, 649 F.3d 1061, 1064 (9th Cir. 2011) (per curiam) (internal

 3   quotation omitted).

 4                                        DISCUSSION

 5           Exhaustion of Remedies

 6           In seeking a declaratory judgment, Plaintiffs ask this Court to determine that

 7   the Tribal Court may not exercise jurisdiction over them with respect to the Tribes’

 8   civil lawsuit. This inquiry presents a federal question under 28 U.S.C. § 1331.

 9   National Farmers Union Ins. Cos. v. Crow Tribe of Indians, 471 U.S. 845, 857

10   (1985). However, to successfully invoke the Court’s jurisdiction under section

11   1331, considerations of comity require Plaintiffs first to exhaust their tribal court

12   remedies. Id. at 857; El Paso Natural Gas Co. v. Neztsosie, 526 U.S. 473, 478

13   (1999).

14           Where colorable questions of tribal jurisdiction exist, a plaintiff must exhaust

15   tribal remedies before pursuing relief in federal court. Atwood v. Fort Peck Tribal

16   Court Assiniboine, 513 F.3d 943, 948 (9th Cir. 2008); Stock W. Corp. v. Taylor, 964

17   F. 2d 912, 919−20 (9th Cir. 1992). In this context, the Court considers whether

18   Defendants’ assertion of sovereign immunity presents a colorable question of tribal

19   jurisdiction.

20   / / /

21   / / /
     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS FOR LACK OF
     SUBJECT MATTER JURISDICTION AND FOR FAILURE TO STATE A
     CLAIM ~ 7
 1         Sovereign Immunity

 2          “As a matter of federal law, an Indian tribe is subject to suit only where

 3   Congress has authorized the suit or the tribe has waived its immunity.” Kiowa Tribe

 4   of Okla. v. Mfg. Techs., Inc., 523 U.S. 751, 754 (1998). A tribe cannot impliedly

 5   waive its sovereign immunity; the waiver must be “unequivocally expressed.” Santa

 6   Clara Pueblo v. Martinez, 436 U.S. 49, 58 (1978).

 7         Indian tribes “retain legislative and adjudicative jurisdiction to provide for

 8   disposition of reserved lands and to regulate activities on those lands.” Smith v.

 9   Salish Kootenai College, 434 F.3d 1127, 1131 (9th Cir. 2006). There “‘is no simple

10   test for determining whether tribal court jurisdiction exists.’” Id. at 1130 (quoting

11   Stock W., Inc. v. Confederated Tribes of the Colville Reservation, 873 F.2d 1221,

12   1228 (9th Cir. 1989)). Although, generally, a tribe’s inherent sovereign powers do

13   not extend to the activities of nonmembers of the tribe, the United States Supreme

14   Court articulated two exceptions to that principle in Montana v. United States, 450

15   U.S. 544 (1981). Id. The first Montana exception is relevant here and recognizes

16   that tribes retain civil jurisdiction to “regulate, through taxation licensing, or other

17   means, the activities of nonmembers who enter consensual relationships with the

18   tribe or its members, through commercial dealing, contracts, leases, or other

19   arrangements.” 450 U.S. at 565−66. A tribe’s adjudicative jurisdiction over

20   nonmembers may not exceed its regulatory jurisdiction. Water Wheel Camp Rec.

21   Area, Inc. v. Larance, 642 F.3d 802, 814 (9th Cir. 2011).
     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS FOR LACK OF
     SUBJECT MATTER JURISDICTION AND FOR FAILURE TO STATE A
     CLAIM ~ 8
 1         In resolving the instant motion, the Court first finds that the Tribal Court has

 2   not yet determined whether it has authority to exercise personal jurisdiction over

 3   Plaintiffs. See ECF No. 9-9 at 3. More specifically, the Tribal Court must make

 4   factual findings to determine whether the corporate veil should be pierced, which

 5   would then provide for personal jurisdiction over the Plaintiffs in the Tribal Court.

 6   See id. Therefore, the Court finds that Plaintiffs have not exhausted their tribal

 7   remedies, because the issue of whether the Tribal Court has personal jurisdiction

 8   over the Plaintiffs has not been resolved.

 9         Second, the Court finds that, due to Plaintiffs’ failure to exhaust tribal

10   remedies, the jurisdictional issue posed by Defendants’ assertion of sovereign

11   immunity is not yet before the Court. At this juncture, the Court must determine

12   only whether the tribal court has a colorable claim to exercising jurisdiction over

13   Defendants. See Atwood, 513 F.3d at 948; Stock W. Corp, 964 F. 2d at 919−20.

14         The information before this Court indicates that the civil lawsuit against

15   Plaintiffs proceeding in Tribal Court arises out of Plaintiffs’ commercial dealing on

16   the reservation with the Tribes. See ECF Nos. 9-1, 9-2, and 9-9. The alleged breach

17   of a contract that was formed with the Tribes at tribal headquarters fits naturally

18   within the first Montana exception, recognizing tribal civil jurisdiction concerning

19   “the activities of nonmembers who enter consensual relationships with the tribe or

20   its members, through commercial dealing, contracts, leases, or other arrangements.”

21   450 U.S. at 565−66. Therefore, the Court finds that there is a colorable claim to
     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS FOR LACK OF
     SUBJECT MATTER JURISDICTION AND FOR FAILURE TO STATE A
     CLAIM ~ 9
 1   tribal jurisdiction, and, thus, tribal sovereign immunity, that must be resolved at the

 2   tribal level in the first instance. See Smith, 434 F.3d at 1131 n. 1; see also Nevada v.

 3   Hicks, 533 U.S. 353, 360 (2001) (indicating that courts should consider whether the

 4   events giving rise to the action took place on tribal land).

 5         A federal district court has discretion to determine whether a case should be

 6   stayed or dismissed while tribal remedies are exhausted. National Farmers Union

 7   Ins. Cos., 471 U.S. at 857. Here, the Court finds that the considerations of

 8   convenience and fairness to the parties, the underlying issue of comity, and judicial

 9   economy all favor dismissal. Specifically, the Court finds it inappropriate and

10   imprudent to retain any role in this matter, such as requiring the parties to submit

11   status reports during a stay, given the Tribal Court’s entitlement to determining the

12   jurisdictional issue in the first instance. See Iowa Mut., Ins. Co. v. LaPlante, 480

13   U.S. 9, 16 (1985) (recognizing that exhaustion of tribal remedies serves to prevent

14   federal courts from “impairing [tribal courts’] authority over reservation affairs”).

15         Therefore, IT IS HEREBY ORDERED:

16         1.     Defendants’ Motion to Dismiss, ECF No. 8, is GRANTED.

17         2.     This matter is dismissed without prejudice, and without costs or fees

18         for any party, for lack of subject matter jurisdiction pursuant to Fed. R. Civ. P.

19         12(b)(1). The District Court Clerk shall enter a judgment of dismissal

20         without prejudice.

21
     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS FOR LACK OF
     SUBJECT MATTER JURISDICTION AND FOR FAILURE TO STATE A
     CLAIM ~ 10
 1         3.     All upcoming hearings and deadlines in this matter, if any, are vacated,

 2         and any pending motions are denied as moot.

 3         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 4   Order, enter judgment of dismissal without prejudice as directed, provide copies to

 5   counsel, and close the file.

 6         DATED November 15, 2019.

 7
                                                s/ Rosanna Malouf Peterson
 8                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21
     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS FOR LACK OF
     SUBJECT MATTER JURISDICTION AND FOR FAILURE TO STATE A
     CLAIM ~ 11
